8King Street East, Suite 1201 Toronto, Ont, M5C 1B5 Canada Tel:416 203 2448 Fax:416 203 0099 Website :www.crystallex.com April 29, 2009 United States Securities and Exchange Commission Washington, D.C. 20549-7010 Re: Crystallex International Corporation Form 40-F for the Fiscal Year Ended December 31, 2007 Filed April 1, 2008 Form 40-F for the Fiscal Year Ended December 31, 2008 Filed March 31, 2009 File No. 1-14620 Dear Sirs: In response to your letter dated April 21, 2009, we intend to respond to the comments therein by the end of May 2009. Sincerely, CRYSTALLEX INTERNATIONAL CORPORATION /s/ HEMDAT SAWH Hemdat Sawh, Chief Financial Officer
